Citation Nr: 0208838	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1990 to April 
1992.  His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War from 
December 1990 to May 1991.  This case comes before the Board 
of Veterans' Appeals (Board) from a May 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The veteran's claims file 
is now under the jurisdiction of the Denver, Colorado RO.  


FINDINGS OF FACT

1.  The veteran's unit came under enemy fire in the Southwest 
Asia theater of operations during the Persian Gulf War,.

2.  PTSD has been diagnosed based in part on a stressor of 
the veteran being subjected to enemy fire in the course of 
his military duties.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to notice and the duty to assist.
Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.   

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations have been satisfied.  The case has 
been considered on the merits.  The appellant was notified 
via rating decision in May 1996, statement of the case in 
August 1996, and supplemental statement of the case in 
January 2001 as to why his claim was denied.  In June 2001 he 
was informed of pertinent provisions of the VCAA.  The RO has 
obtained the veteran's service medical records and has sought 
to verify his claimed inservice stressors with the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  The veteran has not identified any pertinent 
medical records which remain outstanding.  He has been 
afforded VA examinations.  The veteran is not prejudiced by 
the Board's consideration of the claim on the merits at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1994). 

Factual Background

The veteran's DD214 shows that he was assigned to A Battery 
4th Battalion 82nd Field Artillery (USAREUR).  USASCRUR has 
informed that the unit (and/or the Cavalry unit it supported) 
was subjected to several Iraqis cross border reconnaissance 
missions; discovered a bunker with approximately 20 beheaded 
Iraqis; and that the Cavalry unit it supported came in 
contact with the enemy, taking indirect (mortar) fire.  

The veteran's service medical records do not reflect any 
psychiatric complaints or treatment. 

Postservice medical records include a May 1994 VA psychiatric 
consultation report which shows that the veteran complained 
of flashbacks and panic disorders.  His symptoms were 
considered consistent with PTSD.

A letter dated in June 1994 and submitted by a private 
clinical psychologist shows that the veteran complained of a 
great deal of anxiety, fear, stress and depression related to 
his participation in Operation Desert Storm.  He complained 
of recurrent dreams, nightmares and flashbacks.  The 
psychologist opined that the veteran showed a typical pattern 
consistent with a PTSD diagnosis.  

A November 1994 VA Persian Gulf registry examination report 
contains diagnoses of PTSD and depression.  

A December 1994 letter from the above-mentioned clinical 
psychologist indicates that the veteran presented with all 
the classic symptoms of PTSD and that the condition began 
manifesting itself shortly after he returned from the Gulf 
War.  

The veteran asserted in November 1995 that while he was 
serving with A Battery, 4th Battalion 82nd Field Artillery, 
the battery was attacked by an Iraqi commando team from the 
water.  [He also mentioned that he was separated from his 
battalion at a seaport, at which time scud missiles were 
fired at the seaport by the enemy.]  

A letter from the veteran's treating physician dated in 
September 1996 states that the veteran has PTSD, and suffers 
from anxiety, panic attacks and quick mood changes.  It also 
mentions that he talked about witnessing the discovery of 
several heads and other body parts during the war.

On VA PTSD examination in July 1997 the veteran reported that 
his psychiatric symptoms, mainly panic attacks and 
depression, had existed since 1994.  The examiner reviewed 
the veteran's claims folder.  The veteran reported that while 
in the Persian Gulf he was subjected to scud missile attacks, 
though he did not hear them explode.  He added that while he 
saw dead Iraqi soldiers, including body parts, he did not 
witness the killing.  The examiner reported that the veteran 
met the criteria for major depressive disorder, panic 
disorder and PTSD.  He added that the primary diagnoses were 
panic disorder and major depression, with PTSD secondary and 
largely a phenomenon of the content of the other two 
diagnoses.  The examiner also indicated that the PTSD 
diagnosis was based on exposure to a traumatic event.
On VA neuropsychiatric examination in August 2000, the 
veteran related that scud missiles were shot at him, and that 
he became nauseated after taking a nerve agent pill.  The 
examiner comprehensively reviewed the medical evidence of 
record in the veteran's claims folder.  The veteran also 
indicated that while in the Persian Gulf he had come under 
attack from an Iraqi commando team, and reported seeing many 
dead and burnt bodies.  The examiner opined that based upon a 
review of the records, information provided during the 
examination, and psychological test results, it was clear 
that the veteran had a history of combat-related PTSD.  

Laws and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection for PTSD 
requires:  (1)  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2)  credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3)  medical evidence of a link, or 
causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Analysis

It has been confirmed that the veteran's unit (at least, 
while he was assigned to the unit) came under enemy fire.  
This is consistent with, and supports, his stressor accounts.  

Medical records, including the reports of the July 1997 VA 
PTSD examination as well as the VA neuropsychiatric 
examination dated in August 2000, reflect a diagnosis of 
PTSD.  The PTSD has been linked to the stressor of the 
veteran being subjected to enemy fire.  

Since the evidence reflects that PTSD has been diagnosed, 
that there is official corroboration of a stressor event in 
service, and that there linkage between the stressor event 
and the diagnosis of PTSD, all the criteria for establishing 
service connection for PTSD are met, and service connection 
for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

